Title: Thomas Cooper to James Madison, 15 November 1826
From: Cooper, Thomas
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    College. Columbia S. Carolina
                                
                                Nov. 15. 1826
                            
                        
                        I have sent you a copy of my lectures on political economy which I have found intelligible to the students
                            here. I have also taken the liberty of sending a copy for Mr Eppes of Poplar forest near Lynchburgh which I request you
                            would have the goodness to transmit to him. It is the copy marked * Take off the envelope directed to you & there
                            is a direction to him. I beg my kind respects to Mrs Madison and am Dear Sir Your obliged friend and humble Servant
                        
                            
                                Thomas Cooper
                            
                        
                    